



COURT OF APPEAL FOR ONTARIO

CITATION: Carson v. Kearney (Town), 2016 ONCA 975

DATE: 20161222

DOCKET: C62031

Doherty, Gillese and Huscroft JJ.A.

BETWEEN

Robin Carson and Chris Forde

Plaintiffs (Respondents)

and

The Corporation of the Town of Kearney

Defendant (Appellant)

M. John Ewart, for the appellant

David A. Morin, for the respondents

Heard and released orally:  December 19, 2016

On appeal from the judgment of Justice Edward J. Koke of
    the Superior Court of Justice, dated March 22, 2016.

ENDORSEMENT

[1]

In June 2010, the respondents purchased a residence, intending to convert
    it into an outdoor adventure store with some overnight accommodation and an
    apartment on the second floor.  The respondents needed a building permit to do
    the renovations and a permit rezoning the property so it could be used for
    commercial purposes.  Their interactions with the various officials employed by
    the appellant began in the summer of 2010.  The issues relating to the permits
    were finally resolved almost five years later.

[2]

The respondents sued, alleging negligence and negligent
    misrepresentation.  The respondents alleged that the conduct of the appellant
    led to delays in obtaining the necessary permits and that those delays resulted
    in substantial business losses for them.

[3]

The trial judge held that the appellant was liable in negligence and he
    assessed damages as follows:  $266,247 for business losses, $6,306 for special
    damages and $20,000 in general damages.  The trial judge awarded costs in the
    amount of $235,418.99.

[4]

The trial judge was satisfied that the appellant owed a duty of care to
    the respondents in respect of the applications for the necessary permits.  The
    appellant does not challenge that holding on appeal.

[5]

The trial judge recognized that many of the duties imposed on the Chief
    Building Officer (CBO) involved the exercise of a discretion.  The question
    to be answered on the negligence claim was not did the CBO have the authority
    to act as he did, but rather, assuming he had the authority, did he exercise
    that authority reasonably in all of the circumstances?

[6]

The trial judge found that the appellant acted unreasonably.  He based
    that finding, not on a single isolated act, but on a course of conduct that
    began on June 1, 2012 with the hiring of Henry Hess as the CBO, and continued
    until early 2015.  The trial judges findings in support of his determination
    that the appellant acted unreasonably include the following:

·

Mr.
    Hess failure to consult with Mr. Schaefer, his predecessor.  Mr. Schaefer had
    taken a very different view of the requirements the respondents had to meet to
    proceed with their project.  The respondents had relied on Mr. Schaefers
    representations in proceeding with the project.  Mr. Hess, as it turns out, not
    only did not consult with Mr. Schaefer, but in fact materially misunderstood
    the position that Mr. Schaefer had taken with the respondents.

·

The
    Town Council failed to exercise any control over the conduct of Mr. Hess.  The
    trial judge recognized that the CBO has significant independence in the
    exercise of his authority.  However, the trial judge found, correctly in our
    view, that the Town Council maintained an obligation to oversee the CBOs
    conduct.  They failed to do so in this case.

·

Mr.
    Hess acted unreasonably throughout his dealings with the respondents.  The trial
    judge sets out his findings in this regard, at paras. 159-67.  We will not
    attempt to summarize those findings.  In our view, they are all supported by
    the evidence.  The trial judge properly focussed on the reasonableness of Mr.
    Hess conduct and not on whether his demands fell within the scope of the
    relevant legislation.

·

The
    appellant acted unreasonably in insisting that Mr. Horsman, Mr. Hess successor,
    not assist the respondents in their efforts to obtain the necessary permits in
    the latter part of 2013 and 2014.

[7]

In our view, the trial judges findings amply support his ultimate
    conclusion that the appellant acted negligently in its dealings with the
    respondents.  We would not interfere with that finding.

[8]

The appellant also makes one argument in respect of the damage award. 
    The appellant claims that the respondents failed to mitigate their damages and
    should not have been compensated for 2015 business losses.

[9]

We cannot agree.  First of all, it should be recalled that the
    respondents could do nothing to mitigate their business losses until early 2015
    because the appellant had told Mr. Horsman that he should not cooperate with
    the respondents in their efforts to obtain the necessary permits.  The
    appellant lifted this embargo only in January 2015.  After 2015, the
    respondents simply did not have the money to carry forward with the project.  They
    had exhausted their funds in efforts to meet the many and ever-changing demands
    of the appellant and, especially Mr. Hess.

[10]

The duty to mitigate required that the respondents take reasonable steps
    to mitigate their damages.  The duty to mitigate, however, does not require the
    injured party to spend money that it does not have, especially when it is the
    conduct of the tortfeasor that has left the injured party without funds.  We
    would not interfere with the damages award.

[11]

The appellant seeks leave to appeal the costs order.  Counsel concedes,
    quite properly in our view, that the respondents were entitled to costs on a
    substantial indemnity basis for almost the entire proceeding.  The respondents
    made several offers to settle, all of which were well below the amount awarded
    at trial.  Counsel submits, however, that even assuming substantial indemnity
    was the proper standard, the quantum of damages was so excessive as to require
    intervention in this court.

[12]

This court, for sound policy reasons, grants leave to appeal costs
    sparingly.  In our view, once one accepts, as we do, that costs on the
    substantial indemnity basis were properly awarded, we see no reason to
    interfere with the quantum awarded.  We would not grant leave to appeal from
    the costs order.

[13]

The appeal is dismissed.  Leave to appeal costs is refused.  Costs of
    the appeal to the respondents fixed at $23,000, inclusive of disbursements and
    relevant taxes.

Doherty J.A.

E.E. Gillese J.A.

Grant Huscroft J.A.


